Citation Nr: 0714091	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-12 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
left ear.

2.  Entitlement to a compensable rating for hearing loss in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953 and from November 1957 to November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his claim for service 
connection for hearing loss in the left ear, and denied his 
claim for an increased rating for hearing loss in the right 
ear.  In May 2006, the veteran testified before the Board at 
a hearing that was held at the RO.  In August 2006, the 
claims were remanded for additional development.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss in the 
left ear was previously denied in an August 1989 rating 
decision.  The RO declined to reopen the claim in August 1990 
and November 1996; the veteran did not appeal any of these 
decisions.

2.  Evidence received since the November 1996 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

3.  The veteran's service-connected right ear hearing loss is 
manifested by auditory acuity level I.  The hearing loss in 
his left ear is not service-connected.



CONCLUSIONS OF LAW

1.  The August 1989 and August 1990 and November 1996 rating 
decisions that respectively denied service connection and 
declined to reopen the previously denied claim for service 
connection for hearing loss in the left ear are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for hearing loss in the left 
ear.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  The criteria for a rating in excess of 0 percent for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, 4.87, Tables VI, VII, 
Diagnostic Code (DC) 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In decisions respectively dated in August 1989, August 1990, 
and November 1996, the RO denied and declined to reopen the 
veteran's claim for service connection for hearing loss in 
the left ear.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
decisions became final because the veteran did not file a 
timely appeal of any of the decisions.

The claim for entitlement to service connection for hearing 
loss in the left ear may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in September 2002.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The evidence showed that the veteran had 
sensorineural hearing loss of the left ear.  The RO, however, 
found that there was no evidence that the hearing loss in the 
left ear was related to service and the claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
veteran submitted VA treatment records dated from September 
2002 to December 2004 that show that he received treatment 
for hearing loss in the left ear.  Other new evidence 
includes the veteran's statements, both in written form and 
in May 2006 testimony before the Board, wherein the veteran 
alleges that his hearing loss in the left ear is related to 
his service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for hearing loss in the left ear, 
these records do not show that the veteran's hearing loss in 
the left ear was incurred in or aggravated by his active 
service.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The claim for service connection for hearing loss in 
the left ear therefore cannot be reopened on the basis of 
this evidence.  See 38 C.F.R. § 3.156(a).  The evidence at 
the time of the previous final denial showed that the veteran 
had hearing loss in the left ear, so the new evidence showing 
that the veteran received treatment for hearing loss in the 
left ear does not relate to any unestablished fact necessary 
to substantiate the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can attest to his symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to relate his hearing loss in the left ear 
to his service.  Additionally, the veteran's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in November 1996, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for hearing loss in the left ear is not reopened and the 
benefits sought on appeal remain denied.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

If impaired hearing is service-connected in one ear only and 
noncompensable, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2006).  
In this case, the veteran's left ear is not service-
connected.  Therefore, his left ear will be assigned a 
designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the right ear do not meet the criteria for 
the alternate rating method, and thus his right ear hearing 
loss will only be rated by the usual method.  

The veteran underwent VA audiological examination in January 
2003.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
50
LEFT
30
55
65
85
100

The averages were 39 in the right ear and 76 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 52 percent in the left ear.  

Because the veteran's left ear is not service connected, his 
left ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the right ear, the average pure 
tone threshold of 39 decibels, along with a speech 
discrimination of 100 percent warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral 
I, and the left ear is Roman Numeral I, the appropriate 
rating is 0 percent under DC 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss.  However, according to the January 2003 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, June 2003, 
August 2003, January 2005, April 2006, and August 2006; a 
rating decision in February 2003; a statement of the case in 
April 2004; and a supplemental statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Additionally, at the time of the prior final 
denial of the claim in November 1996, VA informed the veteran 
that his claim was denied because he had failed to submit 
evidence that demonstrated a causal relationship between the 
hearing loss in his left ear and his period of service.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.







ORDER

Service connection for hearing loss in the left ear remains 
denied because new and material evidence has not been 
received to reopen the claim.

A compensable rating for hearing loss in the right ear is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


